UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7816


DANIEL TAYLOR,

                    Plaintiff - Appellant,

             v.

LESLIE FLEMING, Warden; HAROLD CLARKE; SAMFORD CRAFT,
Correctional Officer; SENSABAUGH, Correctional Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00099-EKD-JCH)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Taylor appeals the district court’s order granting Defendants’ motion to

dismiss his 42 U.S.C. § 1983 complaint for failure to state a claim. On appeal, we confine

our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Taylor’s informal brief does not challenge the basis for the district court’s disposition, he

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2